DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 09/10/2020 have been received.   The Information Disclosure Statement has been considered on the merits.   
Allowable Subject Matter
Claims 1-20 are allowed.   
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory device comprising: a memory array comprising a plurality of planes; a plurality of voltage generation systems, each voltage generation system of the plurality of voltage generation systems electrically coupled to a corresponding plane of the plurality of planes; and a controller configured to turn on each voltage generation system of the plurality of voltage generation systems in response to a first command to access a first plane of the plurality of planes, wherein the controller is configured to operate the voltage generation system of the plurality of voltage generation systems corresponding to the first plane of the plurality of planes at a first clock frequency, and operate the remaining voltage generation systems of the plurality of voltage generation systems corresponding to the other planes of the plurality of planes at a second clock frequency less than the first clock frequency.       The prior art of record also fails to teach or suggest a memory device comprising: a memory array comprising a plurality of planes; a plurality of voltage generation systems, each voltage generation system of the plurality of voltage generation .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose semiconductor memory devices comprising a plurality of voltage generators wherein each memory plane is supplied by a voltage generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/10/2020

/SON L MAI/Primary Examiner, Art Unit 2827